Title: From Benjamin Franklin to John Laurens, 8 November 1781
From: Franklin, Benjamin
To: Laurens, John


Dear Sir,
Passy, Nov. 8. 1781
I received your very kind Letter written at Sea off the Coast of Spain. I thank you for the friendly Hint contained in it respecting my Grandson: I see that what you propose for him might have a good Effect; but I have too much Occasion for his Assistance, and cannot spare him to make the Voyage. He must take his Chance, and I hope he will in time obtain as well as merit the Consideration of our Government.
I suppose you have receiv’d, or will receive before this reaches you, Accounts of the Management in Holland that cannot please you. I have written some of the Particulars to the Congress & to Mr. Morris. Capt Jackson’s Account to you will be fuller. I will however give you a short Sketch. It being propos’d to make an Addition to the Goods bought of Gillon, as there was still a little Vacancy to fill up in the Ship, I ventured to engage Payment as far as 5,000£ Sterling for that purpose. On this footing the Neufvilles purchased as much as amounted to 50,000£ Sterling; and the Bulk of Goods so great that two Ships more were necessary to receive them: these two Ships were hired & loaded, & were to sail under Convoy of Gillon: I refus’d at first to pay for that enormous Purchase; but at length was prevail’d on by Mr. Jackson, & accepted the Bills. The Ministers here, justly displeased at the laying out the Money in foreign instead of French Manufactures, refus’d at first to assist me with Funds for Payment of those Bills: My other Acceptances of the Drafts on your Father, Mr. Jay, Mr. Adams & myself, being considered, I found it necessary to stop the Money intended to go in that Ship, in order to save the Credit of Congress. Gillon sail’d without taking the Ships under Convoy; the Owners (who I hear are Messrs. de Neufville themselves) then would not let them go without a new Agreement for higher Freight, or unless I would purchase the Ships which I could not do. I refer’d the Matter to Mr. Adams, who falling sick did not because he could not do any thing in it: The English block’d the Texel till lately; they are therefore still lying at Amsterdam, and as it is too late to go north-about, and gowing down the Channel without Convoy is too dangerous, I suppose they will remain there some time longer. Gillon instead of going strait to America, has been making a Cruize, and after five or Six Weeks put into Corunna for Provisions. There Capt Jackson, Col Searle and other Passengers have left him and are returning to France, fearing that he will at last carry the Ship into England. Capt Jackson writes me his Opinion that he certainly would have done it if the Money had been on board, and thanks me for retaining it. Gillon has written a Sheet of Vindication, & blames Searle & Jackson highly. You know I was prejudic’d against Gillon so much as to unfit me for being his Judge, therefore I leave the Affair to the Judgement of his Superiors. I am just now told that the 10 Million Dutch Loan which you solicited is at length compleated: but as considerable Advances have already been made on the Faith of it, there will be great Deductions, and I would not have you expect too much of it to arrive in Cash. The Replacing the Cargo of the Fayette is almost compleated. Accept my Blessing, and believe me ever, Dear Sir, Your affectionate Friend & most obedient Servant
B Franklin
My Grandson presents his Respects.Col. John Laurens Esqr.
 
Notation: Dr: Franklin 8th. Novem: 1781—
